Citation Nr: 1012250	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  08-35 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, 
Texas


THE ISSUE

Entitlement to service-connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Dirk Harris McClanahan, Law Clerk


INTRODUCTION

The Veteran served on active duty from October 1987 to April 
1991.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise in service.

2.  The Veteran reports that he has been experiencing 
ringing in his ears since his exposure to noise in service.

3.  The Veteran is competent to describe the tinnitus 
symptoms, that he had a ringing in his ears, and when that 
symptom began.  He is found to be credible and the evidence 
of record is consistent with his statements.


CONCLUSION OF LAW

Affording the benefit of the doubt to the Veteran, tinnitus 
was incurred in service. 38 U.S.C.A. §§ 1101, 1110, 1113, 
1131, 5103, 5103A , 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Prinicipi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  

Given the fully favorable decision discussed below, the 
Board finds that any issue with regard to the timing or 
content of the VCAA notice provided to the Veteran is moot 
or represents harmless error.  As to additional notice 
regarding the effective date to be assigned, the RO will 
address this matter in effectuating the award.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

II.  Decision

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or 
during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997).  In addition, if a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disability. Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post- 
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488 
(1997).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran asserts that service connection is warranted for 
his tinnitus.  In a February 2008 statement, he reported 
that he was subjected to constant artillery fire while on 
active duty.  He explained that his military occupational 
specialty (MOS) as a cannon crewmember required him to 
constantly be around the firing of heavy artillery.  The 
Veteran contends that he was exposed to significant acoustic 
trauma during his military service, and that his tinnitus 
should be service-connected.

Upon a review of the claims file, the Veteran's DD Form 214 
shows that his MOS was a cannon crewmember and that he 
performed such duties for 3 years.  Thus, exposure to noise 
from cannons and heavy artillery fire is consistent with the 
circumstances of his service.  38 U.S.C.A. § 1154(a).  
Accordingly, noise exposure is conceded.  

In this case, service treatment records are void of 
complaints, treatment, or diagnosis of tinnitus.  The 
Veteran is, however, service-connected for hearing loss in 
his left ear based on in-service noise exposure.  

According to a June 2008 VA audiology examination, the 
Veteran was unsure of the exact onset of his tinnitus.  He 
denied any significant post-service occupational or 
recreational noise exposure, and the audiologist reported 
that his history was positive for military noise exposure.  
The VA examiner noted that without any record of treatment 
or complaint in service of tinnitus that any opinion as to 
the etiology of the disease would be pure speculation.  No 
other competent evidence of record addresses the etiology of 
the Veteran's tinnitus.  

The Board has reviewed this case and finds that the evidence 
supports the grant of service connection for tinnitus.  
Indeed, as set forth above, the evidence here establishes 
in-service noise exposure.  Moreover, the Veteran is 
competent to report observable symptoms such as ringing in 
the ears.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Furthermore, lay evidence concerning continuity of symptoms 
after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence. 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Based on foregoing, the Veteran is competent to report that 
he has had a long history of ringing in his ears.  Given 
this, and in light of his established in-service noise 
exposure, an award of service connection is warranted here.  


In sum, the Board finds that service connection for tinnitus 
is warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


						(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service-connection for tinnitus is granted, 
subject to governing criteria applicable to the payment of 
monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


